Order, Family Court, Bronx County (Karen I. Lupuloff, J.), entered on or about June 28, 2011, which, insofar as appealed from, determined that respondent father’s consent was not required for the adoption of the subject child, unanimously affirmed, without costs.
The mother and the caseworker testified that the father did not provide any financial support for the child, although he was receiving Supplemental Security Income, and that he did not contact or communicate with the child at any time (see Domestic Relations Law § 111 [1] [d]; Matter of Phajja Jada S. [Toenor Ann S], 86 AD3d 438 [1st Dept 2011], lv denied 17 NY3d 716 [2011]). There exists no basis to disturb the court’s rejection of the father’s unsubstantiated accounts of the financial support he provided to the child’s caretakers (see Matter of Irene O., 38 NY2d 776 [1975]), and, even by the father’s own account, his contact with the child over a number of years was substantially nonexistent. Concur—Tom, J.E, Sweeny, Moskowitz, ManzanetDaniels and Gische, JJ.